   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 1 of 49



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


 CARLOS RIVERA CUEVAS, et al.

         Plaintiffs

  v.                                      CIVIL NO. 16-2732 (RAM)

 MUNICIPALITY OF NARANJITO, et
 al.

         Defendants




                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, U.S. District Judge

       Pending before the Court is Defendants’ Memorandum of Law in

Support of Defendants’ Motion for Summary Judgment, accompanied by

a Statement of Uncontested Material Facts. (Docket Nos. 75 and

77).   For   the   reasons   discussed   below,   having   considered    the

parties’ submissions both in opposition and support of the same,

the Court hereby GRANTS in part and DENIES in part Defendants’

Motion for Summary Judgment. Accordingly, only Puerto Rico law

claims remain. Given that all federal claims have been dismissed,

Plaintiffs are ORDERED to show cause why the Court should not

decline to exercise supplemental jurisdiction and dismiss the

Puerto Rico law claims without prejudice.
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 2 of 49
Civil No. 16-2732 (RAM)                                                          2


                           I.     PROCEDURAL BACKGROUND

     On September 27, 2016, Plaintiffs Carlos Rivera-Cuevas, his

wife Sullynett Ocaña-Morales, and their conjugal partnership,

filed the present lawsuit alleging violations of the First, Fifth

and Fourteenth Amendments under 42 U.S.C. § 1983 as well as

violations    of     Puerto     Rico   law1     against   the   Municipality    of

Naranjito and the Municipality’s Mayor, Orlando Ortiz-Chevres;

Police Commissioner, Pedro Fuentes-Morales; Police Sergeant, Eddie

Cruz-Marcano; Human Resources Director, Solimar Hernández-Morales;

and the Mayor’s driver, Jesús Ramos-Rivera. (Docket No. 1). The

individuals    were      sued    in    both   their   official    and   personal

capacities, except for Jesús Ramos-Rivera, who was only sued in

his personal capacity. Id. ¶¶ 5-9.

     In response, the individual co-defendants in their personal

capacity filed a Motion to Dismiss for Failure to State a Claim

Pursuant to Federal Rule of Civil Procedure 12(b)(6). (Docket No.

19). On their part, the Municipality of Naranjito, joined by the

individual    co-defendants       in    their    official   capacity,   filed    a

separate Motion to Dismiss under Fed. R. Civ. P. 12(b)(6). (Docket

No. 21). Plaintiffs opposed both motions (Docket No. 28) and the

co-defendants filed individual replies (Docket Nos. 36 and 37).



1 Namely Sections   1, 4, 6 and 7 of Article II of the Constitution of Puerto
Rico, P.R. Const.   art. II, §§ 1, 4, 6-7; Law No. 115 of December 20, 1991, P.R.
Laws Ann. tit. 29   §§194 et. seq (“Law 115”); and Articles 1802 and 1803 of the
Puerto Rico Civil   Code, P.R. Laws Ann. tit. 31 §§ 5141, 5142.
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 3 of 49
Civil No. 16-2732 (RAM)                                                    3


       On September 30, 2017, the Court issued an Opinion and Order

granting in part and denying in part the motions to dismiss.

(Docket No. 43). Accordingly, only the following causes of action

remain before the Court: (1) Plaintiff Carlos Rivera-Cuevas’s

First Amendment claim under § 1983; (2) Plaintiffs’ Law 115 claims

against the Municipality of Naranjito and the individual co-

defendants in their official capacity; (3) Plaintiffs’ Article

1803 claims against the Municipality; and (4) Plaintiffs’ 1802

claims. Id.

       Following the Court’s determination, Defendants filed their

corresponding answers to the Complaint. (Docket Nos. 48, 49, and

62).   Subsequently,   on    September   17,   2018,   co-defendants     the

Municipality of Naranjito, Orlando Ortiz-Chevres, Eddie Cruz-

Marcano, Solimar Hernández-Morales and Pedro Fuentes-Morales, in

their official capacity, filed a Memorandum of Law in Support of

Defendants’   Motion   for    Summary    Judgment   and   an    accompanying

Statement of Uncontested Material Facts the following day. (Docket

Nos. 75 and 77).

       Co-defendants   Orlando   Ortiz-Chevres,     Eddie      Cruz-Marcano,

Solimar Hernández-Morales and Pedro Fuentes-Morales, in their

official capacity, filed a Motion for Joinder seeking to join the

Motion for Summary Judgment and Docket No. 77 and adding an

argument regarding the qualified immunity doctrine. (Docket No.
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 4 of 49
Civil No. 16-2732 (RAM)                                                      4


78). Co-defendant Jesús Ramos-Rivera also filed a Motion for

Joinder. (Docket No. 82).

       On November 8, 2018, Plaintiffs filed their Response in

Opposition and Objections to Defendants Statement of Uncontested

Facts and Submission of their own Statement of Genuine Disputed

Material Facts and Response in Opposition to the Pending Motion

for Summary Judgment and Motions to Join. (Docket Nos. 91 and 92).

Both motions for joinder were ultimately granted by the Court.

(Docket No. 83 and 101).

       The case at bar was transferred to the undersigned on June

13, 2019. (Docket No. 104).

                             II.    LEGAL STANDARD

       A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). Summary judgment is proper if the movant shows that (1)

there is no genuine dispute as to any material fact and (2) they

are entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“A dispute is ‘genuine’ if the evidence about the fact is such

that a reasonable jury could resolve the point in favor of the

non-moving party.” Thompson v. Coca–Cola Co., 522 F.3d 168, 175

(1st   Cir.   2008).   A   fact    is   considered   material   if   it   “may

potentially ‘affect the outcome of the suit under governing law.’”

Albite v. Polytechnic Univ. of Puerto Rico, Inc., 5 F. Supp. 3d

191, 195 (D.P.R. 2014) (quoting Sands v. Ridefilm Corp., 212 F.3d

657, 660–661 (1st Cir. 2000)).
      Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 5 of 49
Civil No. 16-2732 (RAM)                                                       5


       The moving party has “the initial burden of demonstrat[ing]

the absence of a genuine issue of material fact with definite and

competent evidence.” Mercado-Reyes v. City of Angels, Inc., 320 F.

Supp. 344, at 347 (D.P.R. 2018) (quotation omitted). The burden

then shifts to the nonmovant, to present “competent evidence to

rebut the motion.” Bautista Cayman Asset Co. v. Terra II MC & P,

Inc., 2020 WL 118592, at 6* (quoting Méndez-Laboy v. Abbott Lab.,

424 F.3d 35, 37 (1st Cir. 2005)). A nonmoving party must show “that

a trialworthy issue persists.” Paul v. Murphy, 2020 WL 401129, at

*3 (1st Cir. 2020) (quotation omitted).

       While a court will draw all reasonable inferences in favor of

the     non-movant,    it   will     disregard      conclusory    allegations,

unsupported speculation and improbable inferences. See Johnson v.

Duxbury,     Massachusetts,    931    F.3d   102,    105   (1st   Cir.   2019).

Moreover, the existence of “some alleged factual dispute between

the parties will not affect an otherwise properly supported motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 379 (2007)

(quotation omitted). Hence, a court should review the record in

its entirety and refrain from making credibility determinations or

weighing the evidence. See Reeves v. Sanderson Plumbing Products,

Inc., 530 U.S. 133, 135 (2000).

       In this District, summary judgment is also governed by Local

Rule 56. See L. CV. R. 56(c). Per this Rule, an opposing party

must “admit, deny or qualify the facts supporting the motion for
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 6 of 49
Civil No. 16-2732 (RAM)                                                  6


summary judgment by reference to each numbered paragraph of the

moving party’s statement of material facts.” Id. Furthermore,

unless the fact is admitted, the opposing party must support each

denial or qualification with a record citation. Id.

     Additionally, Local Rule 56(c) allows an opposing party to

submit additional facts “in a separate section.”        L. CV. R. 56(c).

Given that the plain language of Local Rule 56(c) specifically

requires that any additional facts be stated in a separate section,

parties are prohibited from incorporating numerous additional

facts within their opposition. See Natal Pérez v. Oriental Bank &

Trust, 291 F. Supp. 3d 215, 218-219 (D.P.R. 2018) (quoting Carreras

v. Sajo, Garcia & Partners, 596 F.3d 25, 32 (1st Cir. 2010) and

Malave–Torres v. Cusido, 919 F.Supp. 2d 198, 207 (D.P.R. 2013)).

      If a party opposing summary judgment fails to comply with

the rigors that Local Rule 56(c) imposes, “a district court is

free, in the exercise of its sound discretion, to accept the moving

party's facts as stated.” Caban Hernandez v. Philip Morris USA,

Inc., 486 F.3d 1, 7 (1st Cir. 2007). Thus, litigants ignore this

rule at their peril. See Natal Pérez, 291 F. Supp. 3d at 219

(citations omitted).

                          III. FINDINGS OF FACT

     To make findings of fact, the Court analyzed Defendants’

Statement of Uncontested Material Facts in Support of their Summary

Judgment   Motion   (Docket   No.   77)   and   Plaintiffs’   Response   in
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 7 of 49
Civil No. 16-2732 (RAM)                                                            7


Opposition and Objections to Defendants’ Statement of Uncontested

Facts and Submission of their Own statement of Genuine Disputed

Material Facts (Docket No. 91).

         After   only   crediting    material     facts    that     are    properly

supported by a record citation and uncontroverted, the Court makes

the following findings of fact:2

A. The Naranjito Municipal Police Force

    1.     Co-Defendant Orlando Ortiz-Chevres has been the Mayor of

           the   Municipality       of    Naranjito   (“Naranjito”         or    the

           “Municipality”)    since      2009   (henceforth    “Mayor      Ortiz”).

           (Docket No. 77 ¶ 1).

    2.     Co-Defendant    Solimar       Hernández-Morales        has     been   the

           Municipality’s Human Resources Director since August 2012

           (henceforth “HR Director Hernández”). (Docket Nos. 77 ¶ 2;

           77-2 ¶¶ 2-3).

    3.     Co-Defendant     Pedro        Fuentes-Morales      was       Naranjito’s

           Municipal Police Commissioner from January 2013 until June

           2018 (henceforth “Commissioner Fuentes”). (Docket No. 77 ¶

           3).

    4.     Co-Defendant Eddie Cruz-Marcano became a Sergeant in 2009

           and has served as the Interim Municipal Police Commissioner

           since June 2018 (henceforth “Sergeant Cruz”). Id. ¶ 4.



2 References to a specific Finding of Fact shall be cited in the following
manner: (Fact ¶ _).
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 8 of 49
Civil No. 16-2732 (RAM)                                                  8


  5.    The organizational structure of the Naranjito Municipal

        Police Force consists of: (1) the Municipality’s Mayor as

        the commander in chief; (2) followed by the Municipal

        Police Commissioner; (3) then the sergeants; and lastly

        (4) the municipal police officers (“MPO”).          Id. ¶¶ 10, 124.

B. Plaintiff Rivera’s Employment

  6.    In 2011, Plaintiff Carlos Rivera-Cuevas (“Plaintiff” or

        “Rivera”) applied for the position of Municipal Guard in

        the police force of the Municipality. (Docket Nos. 77 ¶ 5;

        89-1).

  7.    MPO   Pedro   A.   Fuentes-Ortiz,   Badge    103,    conducted   an

        investigation      regarding   Plaintiff’s   application,    which

        included interviewing Plaintiff’s relatives and members of

        his community. (Docket No. 77 ¶¶ 6, 8).

  8.    MPO Pedro A. Fuentes-Ortiz was assigned the investigation

        by the Municipal Police Commissioner at that time, Mr.

        Ramón Vázquez-Báez. (Docket Nos. 77 ¶ 7; 89-1).

  9.    Ultimately, MPO Pedro A. Fuentes-Ortiz made a favorable

        recommendation as to Rivera’s application. (Docket Nos. 77

        ¶ 8; 89-1).

  10.   On May 1, 2013, Rivera was appointed to the position of

        MPO. (Docket No. 77 ¶ 9).

  11.   Pursuant to the MPO Job Description, Plaintiff worked under

        the supervision of the Municipal Police Commissioner or
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 9 of 49
Civil No. 16-2732 (RAM)                                                             9


        the person designated by the Commissioner. (Docket Nos. 77

        ¶ 11; 89-3).

  12.   Accordingly,       Plaintiff       was     assigned    duties     by      his

        supervisors, namely: co-defendants Commissioner Fuentes

        and Sergeant Cruz. (Docket No. 77 ¶ 12).

  13.   During     his   employment       at    the    Municipality,     Plaintiff

        received     awards   for     his       work   including    an    official

        recognition for his labor from Mayor Ortiz on September

        14, 2015 and a pay raise effective July 1, 2016. (Docket

        Nos. 77 ¶¶ 40 and 42; 89-13).

  14.   According to Rivera’s personnel file, he was not subject

        to   any    disciplinary      or       remedial   actions     during      his

        employment at the Municipality. (Docket No. 77 ¶ 41).

  15.   Plaintiff was not disciplined, demoted, suspended or fired

        while he served as an MPO in Naranjito. Id. ¶ 43.

  16.   Rivera’s salary was not withheld at any time during his

        employment. Id. ¶ 39.

  17.   On   June    27,    2016,    HR        Director   Hernández      issued     a

        certification      stating     that      Plaintiff’s    personnel      file

        “contains no evidence of reports, memos, administrative

        investigations or personnel actions against him.” (Docket

        No. 89-12 at 1).

  18.   Plaintiff received a pay raise effective July 1, 2016.

        (Docket Nos. 77 ¶ 40; 89-13).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 10 of 49
Civil No. 16-2732 (RAM)                                                        10


  19.   On   October   27,    2016,     HR    Director    Hernández   issued   a

        certification stating that in Plaintiff’s personnel file

        “there is no evidence of administrative investigations

        against the same nor have any disciplinary actions been

        taken against said employee.” (Docket No. 88-12 at 2).

C. Rivera’s Political Affiliation

  20.   Prior to being hired by the Municipality, Rivera attended

        New Progressive Party (“NPP”) meetings where he saw co-

        defendants     HR    Director        Hernández,   Sergeant    Cruz   and

        Commissioner Fuentes. (Docket No. 91-1 at 280-281).

  21.   Rivera assumes that Mayor Ortiz, HR Director Hernandez,

        Sergeant Cruz and Commissioner Fuentes knew that he was an

        active member of the Popular Democratic Party (“PDP”)

        because there were photos on Facebook of him participating

        in PDP campaign events. (Docket Nos. 77 ¶¶ 77-78; 91-1 at

        38-39).

  22.   Specifically, there exist photos of Rivera campaigning with

        PDP candidates Jordán Rodríguez, who was running for mayor

        of Naranjito, and Manuel Natal. (Docket No. 91-1 at 39-41,

        58).

  23.   Rivera also had photos with Anibal Acevedo Vilá and David

        Bernier, leaders of the PDP. (Docket No. 91-1 at 57-58).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 11 of 49
Civil No. 16-2732 (RAM)                                                  11


  24.   Plaintiff does not remember how many photographs he was

        in, how many were published, nor when the photographs were

        published. (Docket Nos. 77 ¶ 79; 91-1 at 40-41).

  25.   Although Rivera does not remember being friends on Facebook

        with any of the co-defendants, his page was not private

        and thus accessible. (Docket Nos. 77 ¶ 80; 91 ¶ 249; 91-1

        at 57).

  26.   No   one   told   Plaintiff   that   Mayor   Ortiz,   HR   Director

        Hernández, Commissioner Fuentes, or Sergeant Cruz were

        investigating him regarding being a member of the PDP.

        (Docket No. 77 ¶¶ 81-84).

  27.   Plaintiff testified that politics were discussed at the

        workplace. (Docket Nos. 91 ¶ 278; 91-1 at 116-117).

  28.   Rivera testified that he was not threatened nor approached

        in a violent matter regarding his political affiliation by

        Mayor Ortiz, HR Director Hernández, Commissioner Fuentes

        or Sergeant Cruz. (Docket Nos. 77 ¶ 115; 91-1 at 93-94).

D. Rivera’s Transfer Request to the Municipality of San Juan

  29.   On July 28, 2015, Plaintiff sent a letter to the Mayor of

        the Municipality of San Juan, Carmen Yulin-Cruz, expressing

        his interest in joining the San Juan Municipal Police

        force. (Docket No. 99-5).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 12 of 49
Civil No. 16-2732 (RAM)                                                   12


  30.   Plaintiff did not provide the Municipality with a copy of

        this letter expressing his interest in a transfer. (Docket

        No. 77 ¶ 45).

  31.   Plaintiff does not know what process the Municipality of

        San Juan implemented after receiving his application. Id.

        ¶ 56.

  32.   Plaintiff does not remember the year or the month when he

        talked to the Sergeant in charge of the investigation

        process in the Municipality of San Juan. Id. ¶ 67.

  33.   There   is   no   evidence    of     communications    between   the

        Municipality      of   San    Juan    and     Naranjito   regarding

        Plaintiff’s transfer request. (Docket Nos. 77 ¶ 54; 89-6).

  34.   Plaintiff does not know if the Municipality of San Juan

        sent a communication to Naranjito regarding his application

        nor has he seen any communication to that effect. (Docket

        No. 77 ¶¶ 55, 57, 58).

  35.   Rivera did not attend or request any orientation by the

        Municipality’s     Human     Resources      Office   regarding   the

        transfer process or his transfer request. Id. ¶ 59.

  36.   Instead, Plaintiff only consulted another MPO who had

        worked in Naranjito regarding the transfer process. Id. ¶

        60.

  37.   Plaintiff does not know when Mayor Ortiz, HR Director

        Hernandez or Commissioner Fuentes learned that he was
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 13 of 49
Civil No. 16-2732 (RAM)                                                            13


        interested in transferring to the Municipality of San Juan.

        Id. ¶¶ 74-76.

  38.   Plaintiff did not talk about his interest in transferring

        to the Municipality of San Juan with Mayor Ortiz nor with

        HR Director Hernández but did discuss his interest with

        Sergeant Cruz. (Docket Nos. 77 ¶¶ 61-62; 91-1 at 30).

  39.   Mayor Ortiz never received a formal request for a transfer

        from   the   Municipality    of     San    Juan    or   from    Plaintiff.

        (Docket No. 77 ¶ 46).

  40.   Plaintiff does not know whether Mayor Ortiz, HR Director

        Hernández, Sergeant Cruz nor Commissioner Fuentes made any

        negative comments about him during the Municipality of San

        Juan’s      investigation    regarding        Plaintiff’s           transfer

        request. Id. ¶¶ 63-66.

  41.   Plaintiff does not know if someone from the Municipality

        of San Juan interviewed Commissioner Fuentes, Sergeant

        Cruz, Mayor Ortiz, or HR Director Hernández regarding his

        transfer application. Id. ¶¶ 70-73.

  42.   Neither Commissioner Fuentes, Sergeant Cruz, Mayor Ortiz,

        nor    HR   Director    Hernández    are    listed      as    having     been

        interviewed     on     September    25,     2015    as       part   of   the

        Municipality of San Juan’s Hiring Process for Plaintiff.

        (Docket No.     99-3).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 14 of 49
Civil No. 16-2732 (RAM)                                                        14


  43.   Mayor Ortiz did not take any action regarding Plaintiff’s

        application to the Municipality of San Juan. (Docket Nos.

        77 ¶ 47; 77-1 ¶ 16; 91-6 ¶ 3).

  44.   On November 25, 2015, Inspector Edwin Negron Pedroza of

        the Municipality of San Juan’s Field Operations Bureau sent

        a letter to Police Commissioner Guillermo Calixto Rodriguez

        stating: “After analyzing and corroborating the captioned

        investigative      file   of     Mr.    Carlos   X.   Rivera    Cuevas,

        candidate for transfer to the San Juan Municipal Police,

        we    recommend    that   same    [sic]    may   continue      with   the

        admission process as a transfer.” (Docket Nos. 91 ¶ 376;

        99-2).

  45.   Plaintiff does not know when the Municipality of San Juan’s

        investigation      regarding      his     transfer    request    ended.

        (Docket No. 77 ¶ 69).

  46.   Rivera did not hear back regarding his transfer request to

        the Municipality of San Juan. (Docket No. 91 at 294).

  47. Plaintiff testified that he does not have any proof that

        Mayor Ortiz intervened with his request to transfer to the

        Municipality of San Juan. (Docket No. 77 ¶ 202).

E. Other MPO Transfers

  48.   MPO   Michael     Cotto-Ferrer     (“MPO    Cotto”)   worked     in   the

        Naranjito Municipal Police and requested a transfer to the

        Municipality of Guaynabo. (Docket Nos. 77 ¶ 85; 89-7).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 15 of 49
Civil No. 16-2732 (RAM)                                                          15


  49.   On January 15, 2016, the Municipality of Guaynabo sent a

        letter to the Municipality of Naranjito, via HR Director

        Hernández, informing them that they selected MPO Cotto for

        a transfer. (Docket Nos. 77 ¶ 89; 89-7 at 1).

  50.   On February 1, 2016, Mayor Ortiz sent a letter in response

        authorizing the transfer effective March 1, 2016. (Docket

        Nos. 77 ¶ 89; 89-7 at 2).

  51.   Plaintiff     does    not    know   when    MPO   Cotto    presented    his

        transfer request, when he was ultimately transferred, nor

        how    much   time    transpired     between      the   request   and   the

        transfer. (Docket No. 77 ¶¶ 86-88).

  52.   Plaintiff is aware that MPO Frances Rivera was transferred

        to the Municipality of Caguas but does not know how much

        time    transpired        between   her    transfer     request   and   the

        subsequent transfer. Id. ¶¶ 90-91.

  53.   On September 1, 2015, the Municipality of Caguas sent a

        letter to Mayor Ortiz requesting MPO Frances Rivera’s

        transfer. (Docket Nos. 77 ¶ 92; 89-8 at 1).

  54.   On September 15, 2015, MPO Frances Rivera sent a letter to

        Mayor    Ortiz   and       Commissioner      Fuentes      requesting    the

        authorization        of    her   transfer    to   the   Municipality     of

        Caguas. (Docket No. 89-8 at 2).

  55.   On October 13, 2015, Mayor Ortiz responded to MPO Frances

        Rivera’s letter informing her that her request for transfer
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 16 of 49
Civil No. 16-2732 (RAM)                                                         16


        to the Municipality of Caguas had been approved and the

        transfer would be effective November 1, 2015. (Docket Nos.

        77 ¶ 92; 89-8 at 3).

  56.   William Miranda Marin, a member of the PDP party, has been

        the Mayor of the Municipality of Caguas since 2010. (Docket

        No. 77 ¶ 93).

  57.   Plaintiff    was    aware       that   MPO   Christian      Vargas     was

        transferred to the Municipality of Comerío. Id. ¶ 94.

  58.   José A. Santiago, a member of the PDP party, has been the

        mayor of the Municipality of Comerío since 2000. Id. ¶ 95.

F. September 4, 2015 Autoexpresso Fine Incident

  59.   On    September    4,     2015    a    meeting   with      other     MPOs,

        Commissioner Fuentes stated in front of those present that

        Plaintiff had received an Autoexpresso administrative fine

        while on duty and that Plaintiff would have to pay for the

        fine out of his own pocket. (Docket Nos. 77 ¶ 136; 91-1 at

        150-152; 99-4).

  60.   The fine had been caused by the police vehicle having

        insufficient      funds    in    its   corresponding       Autoexpresso

        account. (Docket Nos. 91 ¶ 292; 99-4).

  61.   After the meeting, no one asked Plaintiff to pay the fine

        and   no   disciplinary     or    corrective     actions    were     taken

        against Plaintiff. (Docket No. 77 ¶ 139).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 17 of 49
Civil No. 16-2732 (RAM)                                                    17


  62.   Mayor Ortiz was not aware of the fine or any incident

        related to Autoexpresso and Plaintiff. Id. ¶ 140.

G. The November 6, 2015 incident with Jesús Ramos-Rivera

  63.   Co-defendant     Jesús    Ramos-Rivera    (“Ramos”)    was    Mayor

        Ortiz’s driver. Id. ¶ 97.

  64.   On   November   6,    2015,   Ramos   confronted   Rivera    in   the

        Naranjito public square while he was working and walking

        to his patrol car. Ramos called Plaintiff an expletive

        related   to    his   political   affiliation,     specifically    a

        “cabrón Popular,” while putting his finger in Rivera’s

        face. (Docket Nos. 91 ¶ 251; 91-1 at 61, 66-67; 99-6).

  65.   Prior to this incident, Ramos had sent Plaintiff a message

        via WhatsApp asking why he was liking or commenting on

        certain PDP Facebook pages. (Docket Nos. 91 ¶ 248; 91-1 at

        56-57 and 64).

  66.   Plaintiff does not have any evidence that Ramos was acting

        on behalf of the NPP. (Docket Nos. 77 ¶ 114; 91-1 at 87-

        88).

  67.   Plaintiff told Sergeant Cruz about the incident and that

        Ramos had disrespected him. Plaintiff did not tell Sergeant

        Cruz that Ramos had used vulgar words nor aggression.

        (Docket Nos. 77 ¶ 105; 77-4 ¶ 11).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 18 of 49
Civil No. 16-2732 (RAM)                                                    18


  68.   Plaintiff does not remember everything he told Sergeant

        Cruz about the incident. (Docket Nos. 77 ¶ 106; 91-1 at

        74-75).

  69.   Sergeant Cruz told Plaintiff that, if he wanted to, he

        should    file   an   incident   report   with   the   state   police

        because Sergeant Cruz had a conflict of interest and could

        not investigate the incident. (Docket No. 77 ¶ 111).

  70.   Plaintiff also approached Commissioner Fuentes to inform

        him that Ramos had assaulted him and that he was going to

        denounce him. Id. ¶ 101.

  71.   Commissioner Fuentes told Plaintiff that the proper forum

        to do so was the state police. Id.

  72.   Plaintiff filed a criminal complaint with the Puerto Rico

        Police Department (“PRPD”) the same day of the incident,

        i.e. November 6, 2015. Id. ¶ 98.

  73.   The Puerto Rico Police Incident report states that the

        offense Rivera allegedly committed was conduct against

        public morality. (Docket Nos. 91-14; 99-6)

  74.   Plaintiff did not file a complaint against Ramos in the

        Municipality’s Human Resources Office. (Docket No. 77 ¶

        109).

  75.   Plaintiff did not give the Municipality a copy of the

        criminal complaint he filed with the PRPD against Ramos.

        Id. ¶ 112.
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 19 of 49
Civil No. 16-2732 (RAM)                                                  19


  76.   Plaintiff does not know when Mayor Ortiz or HR Director

        Hernández became aware of the incident with Ramos. Id. ¶

        113.

  77.   Ramos had previously applied for and received a special

        permit to carry weapons under Puerto Rico’s firearms law.

        Id. ¶ 96.

  78.   After the November 6th incident, Mayor Ortiz agreed with

        Commissioner Fuentes’ recommendation to relieve Ramos of

        the possession of the firearm, since it belonged to the

        Municipality. Id. ¶ 99.

  79.   Ramos was disarmed as part of the PRPD investigation. Id.

        ¶ 103.

  80.   The Court of First Instance ordered the PRPD to seize

        Ramos’ weapon. Id. 102.

  81.   Because the weapon was Municipal property, the firearm was

        turned over to Commissioner Fuentes. Commissioner Fuentes

        put the weapon in a safe box, where it has remained. Id. ¶

        104.

  82.   Ramos was not reissued a new firearm after the incident.

        Id. ¶ 100.

  83.   Rivera testified that Commissioner Fuentes told him that

        the criminal complaint against Ramos affected the Mayor’s

        image and there would be “a lot of consequences” if he did
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 20 of 49
Civil No. 16-2732 (RAM)                                                  20


        not remove his police report against Ramos. (Docket No.

        91-1 at 90, 136-138).

  84.   Plaintiff understood this to mean that he would lose his

        job or something bad would happen to him. Id. At 90.

  85.   Rivera continued the case against Ramos and did not receive

        any disciplinary nor corrective actions from Mayor Ortiz,

        Commissioner Fuentes or anyone else. (Docket Nos. 91-1 at

        131-133; 77 ¶¶ 39, 41)

  86.   Ramos was found guilty of a misdemeanor (disturbing the

        peace) following Plaintiff’s criminal complaint against

        him. (Docket No. 91 ¶¶ 268, 387).

H. November 17, 2015 Incident Regarding Unnotified Absence

  87.   On November 17, 2015, Sergeant Cruz wrote a memorandum to

        Commissioner Fuentes informing him that Plaintiff did not

        show up for his scheduled duty on November 13, 2015, and

        did not notify his absence, in violation of Section 4,

        Subsection 4(v) of the Municipal Police Regulation. (Docket

        Nos. 77 ¶ 126; 89-9).

  88.   Sergeant   Cruz   had    previously    verified    the   service

        entry/exit book and found that Plaintiff had not shown for

        duty on November 13, 2015. (Docket No. 77 ¶ 128).

  89.   Upon further revision, it was confirmed that Plaintiff had

        been at the Bayamon district attorney’s office that day in

        an official capacity for eight (8) hours, but had failed
     Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 21 of 49
Civil No. 16-2732 (RAM)                                                            21


           to inform his superiors and MPOs on duty that he would be

           absent from his scheduled shift, creating a logistical

           problem for the police force. Id. ¶¶ 129-130.

     90.   A     further    investigation     was   not    conducted,        and   no

           disciplinary action was taken against Plaintiff. Id. ¶ 131.

     91.   Article 9 of the Municipal Police Regulation controls the

           use and accumulation of compensatory time. Id. 133.

     92.   The main factor considered when authorizing compensatory

           time is the municipal police force’s service needs. Id. ¶

           134.

     93.   Mayor Ortiz is not involved with the authorization of

           compensatory time to MPOs. Id. ¶ 135.

I.     Letters from HR Requesting Attendance Records

     94.   HR Director Hernández sent Plaintiffs three (3) letters

           dated April 8, 2014, November 10, 2014 and May 24, 2016,

           requesting that Plaintiff submit evidence of his attendance

           at the Police Academy for the period from March 2012 to

           September 2013. (Docket Nos. 77 ¶ 142; 89-11).

     95.   The letter dated April 8, 2014 informed Plaintiff that if

           the attendance records were not provided on or before May

           15,    2014,    “the   bimonthly   payment     would   not   be    made.”

           (Docket No. 89-11 at 1).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 22 of 49
Civil No. 16-2732 (RAM)                                                  22


  96.   The letter dated November 10, 2014 informed Plaintiff that

        if he did not provide the missing attendance sheets by

        November 30, 2014 his “fortnight payment shall not be

        made.” Id. At 3.

  97.   Both the April 8, 2014 and the November 10, 2014 letters

        also requested that Rivera provide the birth certificate

        for his son to approve the paternity leave he claimed from

        June 26 through July 1, 2013. Id. At 1-3.

  98.   The November 10, 2014 letter cautioned that if Rivera did

        not provide his son’s birth certificate, the days requested

        for paternity leave would be deducted as regular vacation

        leave. Id. At 3.

  99.   The May 24, 2016 letter was received on June 2, 2016 and

        required that Rivera provide the requested information by

        July 15, 2016. (Docket No. 77 ¶ 141).

  100. Plaintiff was notified that his failure to provide the

        attendance sheets would result in his bimonthly payment

        being withheld. (Docket No. 89-11 at 4).

  101. Neither Mayor Ortiz, Commissioner Fuentes nor Sergeant Cruz

        participated in the Human Resources letters requesting

        Rivera’s police academy attendance records. (Docket Nos.

        77 ¶ 143; 77-1 ¶ 18).
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 23 of 49
Civil No. 16-2732 (RAM)                                                       23


J. Incident with MPO John Redding

  102. While on duty, Plaintiff had an incident with MPO John

       Redding (“MPO Redding”). In front of other officers, MPO

       Redding mentioned Plaintiff’s previous incident with Jesús

       Ramos. Plaintiff testified that he asked MPO Redding to

       not discuss it and that MPO Redding told Plaintiff not to

       talk to him like that and stated he would do something

       violent against him. (Docket No. 91-1 at 224-225).

  103. The state police investigated the incident and disarmed

       both Plaintiff and MPO Redding. (Docket No. 77 ¶ 149).

  104. The    Municipality    investigated    the    incident    with       John

       Redding. (Docket No. 91 ¶ 388).

  105. Commissioner Fuentes became aware of the incident through

       the state police. Further, he went to the state police

       station to collect the officers’ firearms and store them

       in a safe box. (Docket No. 77 ¶¶ 154-155).

  106. HR Director Hernández became aware of the incident when

       Plaintiff and MPO Redding visited her office and informed

       her. Id. ¶ 146.

  107. Commissioner Fuentes filed a standard form requesting that

       both     Plaintiff    and   MPO   Redding     be    evaluated    by     a

       psychologist. Id. ¶ 151.

  108. Upon the commissioner’s request, both MPOs were referred

       to     Mrs.   Lisa   Rosado,   the   person    in    charge     of    the
     Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 24 of 49
  Civil No. 16-2732 (RAM)                                                       24


          municipality’s    assistance       program,    for   a   psychological

          evaluation. (Docket Nos. 77 ¶¶ 150, 152; 77-2 ¶ 11).

     109. The    psychologist   issued   a    positive    report    as   to   both

          officers and recommended that their firearms be returned.

          (Docket No. 77 ¶ 153).

     110. Plaintiff and MPO Redding provided the report to Human

          Resources, which in turn informed Commissioner Fuentes of

          the results and recommendation therein. Id.

     111. Upon the completion of the investigation and psychological

          evaluation, the firearms were returned to both MPOs. Id. ¶

          156.

K. Miscellaneous Undated Workplace Incidents

     112. The MPO Job Description requires police officers to conduct

          guard duty during the night and early in the morning.

          (Docket Nos. 77 ¶ 117; 89-3 at 1).

     113. Shifts are assigned by sergeants and the Municipal Police

          Commissioner, not by the Human Resources Director. (Docket

          No. 77 ¶ 123).

     114. Pursuant to an order from Commissioner Fuentes, Plaintiff

          was assigned to a special shift from 12:00 a.m. to 8:00

          a.m. with another officer, MPO Leo Díaz. Plaintiff does

          not remember the days, months or years of this shift

          assignment nor why the shift was created. Id. ¶ 118.
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 25 of 49
Civil No. 16-2732 (RAM)                                                  25


  115. In this special shift, Plaintiff conducted the same duties

       as in other shifts, specifically patrolling the streets.

       Id. ¶ 119.

  116. Plaintiff requested that he be removed from the special

       shift. This request was granted, and Plaintiff returned to

       his regular shift of 4:00 p.m. to 12:00 a.m. Id. ¶ 120.

  117. Plaintiff does not remember the days, months or years of

       this shift assignment nor why the shift was created. Id.

       ¶¶ 116, 118.

  118. Plaintiff does not know if this shift continued after he

       was removed from it. Id. ¶ 122.

  119. Plaintiff testified that only on one occasion Sergeant Cruz

       required Plaintiff to come to work or provide a medical

       certificate after sending a text message stating that he

       was sick. (Docket No. 77 ¶¶ 164, 166).

  120. Plaintiff does not remember the date, month, or year when

       this happened. Id. ¶ 165.

  121. Plaintiff went to work that day and stayed working although

       Sergeant Cruz subsequently told him to take the day off.

       Id. ¶ 167.

  122. Plaintiff testified that he did not have knowledge if other

       MPOs were allowed to call in sick without submitting a

       medical certificate. Id. ¶¶ 168-169.
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 26 of 49
Civil No. 16-2732 (RAM)                                                       26


  123. Plaintiff testified that he does not remember any other

       instance where he was sick and required to go to work or

       required to provide a medical certificate. Id. ¶¶ 170-171.

  124. The Municipal Police Officer Job Description states that

       “[t]he   work     environment    in    which   employees      must   act

       involves constant exposure to risks or fatal accident, thus

       requiring knowledge and due diligence in following detailed

       safety   precautions,     with     continuous    exposure      in    work

       areas.” (Docket No. 77 ¶ 177; 89-3 at 1).

  125. During the Christmas season of an unspecified year, State

       Police reported via the Police Department’s radio that

       there was a group of heavily armed individuals and that

       they needed backup. Sergeant Cruz ordered Plaintiff to

       approach the area. (Docket No. 91-1 at 196-199).

  126. Plaintiff testified that Sergeant Cruz instructed him to

       talk with State Police and to go with them in a patrol.

       Plaintiff   was    then   joined      by   another   police   officer.

       (Docket Nos. 77 ¶ 174; 91-1 at 200-202).

  127. Plaintiff does not remember if he went to the area where

       the there was a group of heavily armed individuals or

       whether the plan was called off. (Docket No. 91-1 at 203).

  128. Plaintiff testified that after arresting an individual with

       an AK-47 weapon, he was going to obtain a warrant for his

       house and confiscate other weapons and needed more officers
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 27 of 49
Civil No. 16-2732 (RAM)                                                  27


       to join him and Sergeant Cruz suggested he find other

       officers to go with him. Id. At 206-207.

  129. Plaintiff testified that he was required to take weapons

       to the San Juan General Police Headquarters without a

       partner or backup. Plaintiff believes that he risked his

       life doing so because he “could’ve been intercepted by

       other thieves.” (Docket Nos. 77 ¶ 176; 91-1 at 212-214).

  130. Plaintiff testified that he did not remember an instance

       stated in the Complaint where he allegedly arrested a

       citizen and was left alone with the person in custody.

       (Docket Nos. 77 ¶ 178; 91-1 at 242).

  131. Plaintiff   never    heard   either   Commissioner   Fuentes      or

       Sergeant Cruz instruct other officers not to assist him in

       his functions. (Docket No. 77 ¶¶ 179-180).

  132. Plaintiff testified that approximately three (3) of the

       thirteen (13) police cars were new but he was not assigned

       to drive one of the new police cars. However, he would

       drive the new cars during his night shift if Sergeant Cruz

       and Commissioner Fuentes were not there. (Docket Nos. 77 ¶

       181, 91-1 at 218-220).

  133. Plaintiff testified that Commissioner Fuentes and Sergeant

       Cruz would give him directions through third parties and

       that   it   was    misleading.   However,    Plaintiff    further
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 28 of 49
Civil No. 16-2732 (RAM)                                                  28


       testified   that   other   MPOs   also   received   instructions

       through third parties. (Docket No. 77 ¶¶ 182-183).

  134. Rivera testified that he was no longer assigned to be

       “Officer in Charge,” i.e. shift supervisor, of other MPOs.

       (Docket No. 91-1 at 110).

  135. The MPO job description, which applied to Plaintiff, does

       not include any supervisory functions. (Docket No. 77 ¶

       125).

  136. The Naranjito Police Department gives an award each year

       to the officer with the most arrests. Plaintiff testified

       that he was not given the award but that he does not know

       how many arrests the winner, MPO Eduardo Colón, made nor

       how many arrests other fellow officers made. (Docket Nos.

       91 ¶ 314; 91-1 at 249-252).

  137. On an unspecified date, Plaintiff lost his keys, and did

       not remember where he placed them. Plaintiff testified that

       he believes MPO Leonardo Díaz took them, but he has no

       evidence. (Docket No. 77 ¶¶ 187-188, 190).

  138. Neither Commissioner Fuentes nor Sergeant Cruz were present

       on the shift where Plaintiff lost his keys. Id. ¶ 189.

  139. Plaintiff does not remember who found the keys. Id. ¶ 191.

  140. Plaintiff testified that he does not have proof that anyone

       in the Municipality violated the confidentiality of his

       psychological evaluation. Id. ¶ 200.
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 29 of 49
Civil No. 16-2732 (RAM)                                                   29


  141. Plaintiff testified that he does not have any proof that

       Mayor Ortiz delivered any instructions to other MPOs in

       the Municipality to alter the functions of his employment.

       Id. ¶ 201.

L. Rivera’s Resignation

  142. On   January    25,   2017,    Plaintiff     sent     a   letter   to

       Commissioner Fuentes informing his intention of resigning.

       Id. ¶ 13.

  143. In his January 25, 2017 letter, Plaintiff stated that

       during   his   five   years   working   in   the    municipality   he

       learned a lot from all of his colleagues, but that he was

       searching for new work opportunities. (Docket Nos. 77 ¶

       14; 89-14).

  144. On January 25, 2017, Plaintiff also sent a letter to Mayor

       Ortiz resigning from his position in the Municipality,

       effective February 1, 2017. (Docket No. 77 ¶ 15).

  145. In his letter to Mayor Ortiz, Plaintiff stated:

       I have reached this decision in view of the fact that
       I found a better job offer for my professional career
       in criminal justice, a field in which I can grow and
       gain more experience. I am grateful for the
       opportunity given to me to work in the communities of
       our city of Naranjito.

       (Docket Nos. 77 ¶ 16; 89-4).

  146. Mayor Ortiz accepted Plaintiff’s resignation in a letter

       dated January 30, 2017. (Docket Nos. 77 ¶ 17; 89-5).
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 30 of 49
Civil No. 16-2732 (RAM)                                                        30


    147. Plaintiff   applied     to     the   Baltimore    Police   Department.

          (Docket No. 91 ¶ 319).

                                 IV.    DISCUSSION

1. Federal Law Claims

        A. Section 1983 in General

        Section 1983 does not create substantive rights. See 42

U.S.C.A. § 1983. Instead, it “is only a procedural vehicle to

vindicate constitutional and other federal statutory violations

brought about by state actors.” Pagan-Garcia v. Rodriguez, 2015 WL

5084640, at *5 (D.P.R. 2015). To prevail in a Section 1983 claim,

a   plaintiff    “must       allege     facts   sufficient     to    support   a

determination (i) that the conduct complained of has been committed

under color of state law, and (ii) that [the alleged] conduct

worked a denial of rights secured by the Constitution or laws of

the United States.” Cepero–Rivera v. Fagundo, 414 F.3d 124, 129

(1st Cir. 2005) (internal quotations omitted). In this context, a

state    employee    acts    “under     color   of   state   law    when,   while

performing in his official capacity or exercising his official

responsibilities, he abuses the position given to him by the

State.”    West v. Atkins, 487 U.S. 42, 49 (1988).

        Additionally,    a   §   1983    plaintiff    is   also    “required   to

plausibly establish the link between each particular defendant and

the alleged violation of federal rights.” Torres Lopez v. Garcia-

Padilla, 209 F. Supp. 3d 448, 454–55 (D.P.R. 2016) (citation
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 31 of 49
Civil No. 16-2732 (RAM)                                                           31


omitted) (emphasis added). This can be achieved by showing any

“personal action or inaction [by defendants] within the scope of

[their]    responsibilities       that    would      make     [them]      personally

answerable    in     damages    under     Section        1983.”    Id.    (quotation

omitted). “[W]hile plaintiffs are not held to higher pleading

standards in § 1983 actions, they must plead enough for a necessary

inference to be reasonably drawn.” Montañez v. State Ins. Fund, 91

F. Supp. 3d 291, 297 (D.P.R. 2015) (quotation omitted).

     B. Political Discrimination under the First Amendment

     The First Amendment protects the rights of individuals to

freely    associate    with    others    “for      the   common     advancement   of

political beliefs and ideas.” Ramirez-Nieves v. Municipality of

Canovanas,    2017    WL   1034689,      at   *7    (D.P.R.       2017)   (quotation

omitted). As a corollary to this protection, the First Amendment

prohibits government officials from “taking adverse action against

public employees on the basis of political affiliation, unless

political loyalty is an appropriate requirement of employment.”

Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011)

(citing Rutan v. Republican Party of Ill., 497 U.S. 62, 75–76

(1990). See also Medina-Velazquez v. Hernandez-Gregorat, 2015 WL

6829150, *3 (D.P.R. 2015) (“The First Amendment protects non-

policymaking public employees from adverse employment action due

to political affiliation.”).
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 32 of 49
Civil No. 16-2732 (RAM)                                                    32


        A prima facie political discrimination claim under the First

Amendment requires evincing four elements: “(1) that the plaintiff

and defendant have opposing political affiliations, (2) that the

defendant is aware of the plaintiff's affiliation, (3) that an

adverse    employment    action   occurred,   and    (4)   that   political

affiliation was a substantial or motivating factor for the adverse

employment action.” Reyes-Orta v. Puerto Rico Highway & Transp.

Auth., 811 F.3d 67, 73 (1st Cir. 2016) (quoting Ocasio-Hernandez,

640 F.3d at 13)). To establish that political affiliation was a

substantial or motiving factor, the “plaintiff must make a fact-

specific showing that a causal connection exists between the

adverse treatment and the plaintiff's political affiliation.”

Aviles-Martinez v. Monroig, 963 F.2d 2, 5 (1st Cir. 1992). In other

words, “[t]he plaintiff must point ‘to evidence on the record

which, if credited, would permit a rational fact finder to conclude

that the challenged personnel action occurred and stemmed from a

politically based discriminatory animus.’” Gonzalez-De-Blasini v.

Family Dep't, 377 F.3d 81, 85 (1st Cir. 2004) (quoting LaRou v.

Ridlon, 98 F.3d 659, 661 (1st Cir. 1996).

        If the plaintiff successfully shows all four prongs of the

prima    facie   case,   the   burden   “shifts     to   the   defendant   to

articulate a non-discriminatory ground for the adverse employment

action and to establish, by a preponderance of the evidence, that

the same action would have been taken regardless of the plaintiff's
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 33 of 49
Civil No. 16-2732 (RAM)                                                      33


political    beliefs.”    Medina-Velazquez,     2015   WL   6829150,    at   *3

(citing Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 287 (1977)). If defendants make this showing, the

plaintiff may counter defendant's proffered non-discriminatory

motivation by providing evidence to show that “discrimination was

more likely than not a motivating factor.” Id. (citing Padilla-

García v. Rodríguez, 212 F.3d 69, 77 (1st Cir. 2000)).

        C. Plaintiff has not established a prima facie case of
        political discrimination

        Defendants do not contest that that the first element of the

prima     facie   case,   distinct     political     affiliations      between

plaintiffs and defendants, is met. Rivera testified regarding his

own political affiliation and that he learned of co-defendants HR

Director Hernández, Commissioner Fuentes, and Sergeant Cruz’s

political affiliation by seeing them at NPP meetings on various

occasions. (Fact ¶ 20). The Court can also take judicial notice

that Mayor Ortiz is an elected official of the NPP.3 See Fed. R.

Evid. 201(b)(2).

        Co-defendants     Mayor    Ortiz,     HR     Director     Hernández,

Commissioner Fuentes, and Sergeant Cruz maintain that they were

not aware of Rivera’s PDP affiliation. (Docket No. 77 ¶¶ 18-38).



3 See Puerto Rico State Commission on Elections, 2008 General Election Results,
Mayor Results by Municipality, http://209.68.12.238/elecciones2008/CEE_Events/
ELECCIONES_GENERALES_2008_4/ESCRUTINIO_GENERAL_8/default.html (last updated on
June 15, 2009). As stated above, Mayor Ortiz has served as the mayor Naranjito
since 2009. (Fact ¶ 1).
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 34 of 49
Civil No. 16-2732 (RAM)                                                              34


To controvert this fact, Rivera testified that these co-defendants

would have known his political affiliation because he was an active

member of the PDP and there were photos of him participating in

various    PDP    campaign        events.   (Facts      ¶¶   21-23).      “Generally,

conclusory allegations that one’s political association is well-

known    will    not   meet   a     plaintiff’s   burden       of   showing   that    a

defendant had knowledge of [their] political affiliation.” Avilés

v. Figueroa, 195 F. Supp. 3d 435, 445 (D.P.R. 2016). See also

Gonzalez-De-Blasini,          377    F.3d   at   85.    However,      following     the

November 6, 2015 incident where Ramos publicly made disparaging

remarks towards Plaintiff for being a member of the PDP, there is

sufficient circumstantial evidence that co-defendants Mayor Ortiz,

HR Director Hernández, Commissioner Fuentes and Sergeant Cruz

would have been made aware of Rivera’s actual or perceived PDP

affiliation. (Facts ¶¶ 64-86). See Welch v. Ciampa, 542 F.3d 927

(1st Cir. 2008) (holding that discrimination based on a perceived

affiliation instead of an actual affiliation may suffice for a

First Amendment violation).

        Rivera   voluntarily        resigned     from    his      position    in    the

Municipality.      (Facts      ¶¶    142-146).    Thus,      in     the   absence    of

termination, Rivera “must meet the severity of the harm test

enunciated by the First Circuit in Agosto–de–Feliciano v. Aponte–

Roque.” Rosado De Velez v. Zayas, 328 F.Supp. 2d 202, 208 (D.P.R.

2004). Adverse employment actions in political discrimination
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 35 of 49
Civil No. 16-2732 (RAM)                                                     35


cases    need    not   constitute   a    “constructive   discharge”   nor   be

“tantamount to dismissal.” Agosto-de-Feliciano v. Aponte-Roque,

889 F.2d 1209, 1217 (1st Cir. 1989) (en banc). Instead, a plaintiff

can meet their burden by showing “clear and convincing evidence”

that “the employer’s challenged actions result in a work situation

‘unreasonably inferior’ to the norm for the position.” Id. at 1218,

1220. Said differently, “an employee must show a permanent, or at

least sustained, worsening of conditions to reach the threshold of

constitutional injury.” Id. at 1219. Then, the plaintiff must

“prov[e] by a preponderance of the evidence that [their] political

affiliation was a substantial or motivating factor behind the

personnel       actions   at   issue.”    Cardona   Martinez   v.   Rodriguez

Quinones, 306 F.Supp.2d 89, 94 (D.P.R. 2004), aff'd, (1st Cir.

2006).

        In the case at bar, Rivera testified regarding a wide range

of instances that purportedly constitute an unreasonably inferior

work environment and thus, political discrimination. First, and

most importantly, Plaintiff alleges that he was denied a transfer

to the Municipality of San Juan because of his political beliefs.

The Supreme Court has determined that “promotions [and] transfers,

[…] based on political affiliation or support are an impermissible

infringement on the First Amendment rights of public employees.”

Rutan v. Republican Party of Illinois, 497 U.S. 62, 75 (1990).

Being denied a transfer for political reasons, would thus be
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 36 of 49
Civil No. 16-2732 (RAM)                                                     36


equally sanctionable. However, Plaintiff has failed to establish

that any of the co-defendants were responsible for his requested

transfer not being authorized. Plaintiff admitted that he did not

know what process the Municipality of San Juan implemented to

handle his application. (Fact ¶ 31). He further testified that he

does not have any proof that Mayor Ortiz intervened with his

transfer    request.    (Fact   ¶   47).   The   record   shows   that   other

municipalities would send a formal letter to Naranjito requesting

authorization of the transfer. (Facts ¶¶ 49; 53). In Rivera’s case,

there is no evidence of communications between the Municipality of

San Juan and the Municipality of Naranjito regarding Plaintiff’s

transfer request, let alone a letter from the Municipality of San

Juan requesting approval of a transfer. (Fact ¶ 33).

     Even    assuming    arguendo    that    the   denial   of    Plaintiff’s

transfer request was attributable to Mayor Ortiz or any other co-

defendant, Plaintiff has not established that it was denied on

account of Plaintiff’s political affiliation. Rivera alleges in

his Opposition that Defendants saw his request for a transfer to

the Municipality of San Juan, whose mayor was a member of the PDP

at the time, as a betrayal and that people were mad at him for

requesting said transfer. (Docket No. 92 at 6; 91-1 at 129-130).

Yet, he sustains these claims with information he did not perceive

directly. Instead, he cites third parties who informed him about

other co-worker’s alleged anger towards him. Id. At the summary
     Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 37 of 49
Civil No. 16-2732 (RAM)                                                         37


judgment stage, this constitutes inadmissible hearsay as to the

truth of the matter asserted. See L. CV. R. 56(e), see also

Evergreen Partnering Grp., Inc. v. Pactiv Corp., 832 F.3d 1, 12

(1st      Cir.   2016).   Moreover,    Defendants    presented    evidence      of

various instances in which other municipal police officers were

authorized transfers to Municipalities with PDP mayors. (Facts ¶¶

55-58).

          While Jesús Ramos’ disparaging comments regarding Plaintiff’s

PDP affiliation were politically motivated, even this dramatic

incident does not rise to the level of political discrimination

necessary to sustain a prima facie political discrimination claim.

Ramos was not one of Rivera’s supervisors and “[a] single insult

by    a    co-worker   with    no   supervisory    power   is   not   political

discrimination by one exercising official authority.” Rosario-

Urdaz v. Velazco 433 F.3d 174, 179 (1st Cir. 2006). The First

Circuit      has   explained    that   unless     co-workers    “carried   on    a

substantial        campaign    of   harassment,    instigated    or   knowingly

tolerated by superiors, their acts would not constitute the mis-

exercise of government power at which section 1983 is aimed.” Id.

(citations omitted). Plaintiff failed to show that any of the

Defendants tolerated this behavior. Instead, the Municipality

proved how it did not tolerate such behavior when it came to a

subsequent incident where MPO John Redding brought up Rivera’s

complaint against Ramos and became aggressive. (Fact ¶ 102). The
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 38 of 49
Civil No. 16-2732 (RAM)                                                   38


State Police conducted an investigation which entailed disarming

Redding     and   Rivera.   (Fact    ¶   103).   Furthermore,   Commissioner

Fuentes requested that both Redding and Rivera be evaluated by a

psychologist. (Facts ¶¶ 107-108). Human resources evaluated the

psychologist’s report and recommendation. Only upon completion of

the investigation and psychological evaluation were the firearms

returned to the MPOs. (Facts ¶¶ 109-111). Therefore, despite

Rivera’s isolated incidents with co-workers, Plaintiff failed to

show that the Municipality allowed them to carry out a campaign of

harassment against Plaintiff.

       As   another   example   of   alleged     political   discrimination,

Plaintiff states that on September 4, 2015, Commissioner Fuentes,

in the presence of other officers, stated that Rivera would be

required to pay an Autoexpresso fine. (Fact ¶ 59). Yet, Plaintiff

did not successfully establish whether Commissioner Fuentes was

aware of his political affiliation at the time of this encounter.

Moreover, Rivera was never required to pay the fine. (Facts ¶¶ 61-

62).

       It is uncontested that on November 17, 2015, Sergeant Cruz

informed Commissioner Fuentes that Plaintiff had an unnotified

absence. (Fact ¶ 87). No disciplinary action was taken once further

revision demonstrated that Rivera had merely failed to inform his

supervisors that he would be absent from his scheduled shift to

attend the Bayamon district attorney’s office. (Fact ¶¶ 89-90).
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 39 of 49
Civil No. 16-2732 (RAM)                                                   39


Ensuring    that   employees   are    present   for   assigned   shifts   or

otherwise notify their absences through the appropriate channels

cannot be considered an adverse employment action. See Moore v.

Def. Logistics Agency, 670 F. Supp. 800, 804 (N.D. Ill. 1987) (“An

agency is entitled to make rules and regulations in order to

facilitate its efficient operation, and to have its employees

respect such rules and regulations in order to achieve that end.”).

       Rivera further posits that the Municipality’s Human Resources

Department discriminated against him when it issued a letter in

May 2016 asking Rivera to submit his Police Academy attendance

records and notifying that failure to comply would keep him from

receiving his bimonthly paycheck. (Facts ¶¶ 94, 99-100). But

Plaintiff had previously received two letters in 2014 requesting

the exact same information and containing the same penalty for

lack   of   compliance.   (Facts     ¶¶   94-98).   Importantly,   Rivera’s

paycheck was not withheld. (Fact ¶ 16).

       In addition to these aforementioned instances, Rivera details

various workplace occurrences, assignments or general grievances

to support his discrimination claim but fails to specify when they

transpired. This is crucial, because it makes it impossible to

know whether any of the co-defendants were actually aware of

Rivera’s political affiliation at the time of these incidents.

       Rivera testified that for an unspecified time, pursuant to

Commissioner Fuentes orders, Rivera was assigned to a special shift
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 40 of 49
Civil No. 16-2732 (RAM)                                                   40


where he conducted the same duties from 12:00 a.m. to 8:00 a.m.

with another officer. (Fact ¶ 114-116). Although being assigned an

unfavorable work schedule can be considered an adverse employment

action, Plaintiff was notably not the only officer assigned to the

special shift and once Plaintiff requested to be removed from the

same, his request was granted. (Fact ¶ 114). See Juarbe-Velez v.

Soto-Santiago, 558 F.Supp.2d 187, 202 n. 5 (D.P.R. 2008) (holding

that initially receiving a problematic work schedule that was later

remedied, albeit a minimal adverse employment action, “would not

rise to the level of creating an unreasonably inferior work

environment” for an officer of the Puerto Rico Emergency Management

Office).

     On another occasion, Rivera was required to attend work,

despite informing Sergeant Cruz that he was sick via text message,

because he did not provide a medical certificate. (Fact ¶ 119).

Plaintiff subsequently admitted that he was unaware whether other

MPOs had been authorized to take a sick day without submitting a

medical certificate. (Fact ¶ 122). A policy requiring medical

certificates as a requirement to approve medical leave is not an

adverse action. Nor is an isolated denial of leave. See Amaro Amaro

v. Caribbean Restaurants LLC, 2008 WL 11502469, *8 (D.P.R. 2008)

(finding that the denial of an employee’s “specific medical leave

request does not rise to the level of materially adverse employment

action.”).
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 41 of 49
Civil No. 16-2732 (RAM)                                                         41


     Rivera asserts that he was placed in two dangerous situations

while on duty. First, Sergeant Cruz ordered Plaintiff to approach

an area where a group of heavily armed individuals were located

and assist the State Police. (Fact ¶ 125). Rivera was not required

to go alone, as he was joined by another police officer, and

ultimately could not remember if he went to the area or if the

plan was called off. (Facts ¶¶ 126-127). Second, Rivera was once

tasked with transporting weapons to the San Juan General Police

Headquarters    without    a    partner.     (Fact    ¶    198).   The   MPO   Job

Description delineates that a police officer’s work environment

“involves constant exposure to risks.” (Fact ¶ 124). While both

instances represented a certain degree of risk to Plaintiff, Rivera

did not allege that the requests were unusual for a municipal

police officer nor that he was the only officer directed to

complete such dangerous tasks.

     Although he did not provide a date, Rivera also testified

that he was no longer assigned to be “Officer in Charge” or the

shift supervisor of other MPOs. (Fact ¶ 134). In Agosto-de-

Feliciano, the First Circuit advised that the loss of supervisory

status can amount to an adverse employment action depending on

“whether the supervisory role had been a primary part of the job,

whether   the   duties    [plaintiff]      retained       were   challenging   and

significant,    and   whether    new   and    inferior      working   conditions

accompanied the change in duties.” Agosto-de-Feliciano, 889 F.2d
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 42 of 49
Civil No. 16-2732 (RAM)                                                        42


at 1219. Here, Rivera did not have a supervisory role within the

hierarchy     of    the   Naranjito    Municipal    Police     Force    and   any

supervisory functions he performed were not a part of his formal

MPO job description. (Fact ¶¶ 5, 135).

      In more general terms, Rivera testified that he was not

assigned one of the new police cars, although approximately only

three out of the thirteen available cars were new, and thus other

police officers also used the older vehicles. (Fact ¶ 132).

Similarly, although Rivera also complained that he was given

instructions from Commissioner Fuentes and Sergeant Cruz through

third parties, allegedly to confuse him, Plaintiff also admitted

that other MPOs would receive their instructions in the same

fashion. (Fact ¶ 133).

      After     “canvass[ing]    the    specific    ways”      Plaintiff’s    job

allegedly changed, the Court finds that Rivera “retained duties,

perquisites and a working environment appropriate for his […] rank

and   title.”      Agosto-de-Feliciano,    889     F.2d   at    1209.   Rivera’s

duties, pursuant to his job description, never changed. Having to

comply with rules regarding notifying absences and requesting sick

leave cannot reasonably be equated with an adverse employment

action, let alone discrimination. Similarly, being required to

respond to dangerous situations is not unusual for a police

officer. The Municipality did not allow Plaintiff to be harassed

by co-workers and Rivera failed to evince that he was harassed by
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 43 of 49
Civil No. 16-2732 (RAM)                                                     43


any   superiors   for   his   political     beliefs.   Thus,   even   in   the

aggregate, Rivera has not provided clear and convincing evidence

that he was subjected to unreasonably inferior working conditions.

Rivera has therefore not been able to establish the third element

of a prima facie political discrimination case.

      D. Retaliation for Seeking Redress in Court

      The First Amendment protects the right “to petition the

Government for a redress of grievances.” U.S. Const. amend. I.

This protection also encompasses “the right to be free from

retaliation by a public official for the exercise of that right.”

Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685 (4th Cir. 2000).

“Claims of retaliation for the exercise of First Amendment rights

are cognizable under § 1983.” Powell v. Alexander, 391 F.3d 1, 16

(1st Cir. 2004). To prevail on such a claim, a plaintiff must show

that their “conduct was constitutionally protected, and that this

conduct was a ‘substantial factor’ or ... a ‘motivating factor’

for the defendant's retaliatory decision[]” or adverse employment

action. Id. at 17. (quoting Mt. Healthy, 429 U.S. at 287).

      “For purposes of a First Amendment retaliation claim, even in

an employment setting, a plaintiff need not suffer an ‘adverse

employment   action’    as    that   term   ordinarily   is    used   in   the

employment discrimination context.” Barton v. Clancy, 632 F.3d 9,

29 (1st Cir. 2011). Instead, “the pertinent question in a § 1983

retaliation case based on the First Amendment is whether the
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 44 of 49
Civil No. 16-2732 (RAM)                                                     44


defendant's actions would deter ‘a reasonably hardy individual[ ]’

from exercising his constitutional rights[,]” thereby causing a

chilling effect. Id. (quoting Agosto–de–Feliciano, 889 F.2d at

1217). In this context, “relatively minor events can give rise to

§ 1983 liability, so long as the harassment is not so trivial that

it would not deter an ordinary employee in the exercise of his or

her First Amendment       rights.”     Id.    (internal     quotations     and

citations omitted) (emphasis added).

      Even by this lesser standard, Rivera has not shown that he

was retaliated against for filing a complaint and participating in

the trial against Ramos.4 It is uncontested that Rivera exercised

his First Amendment Right when he submitted his complaint against

Jesús Ramos with the State Police. (Fact ¶ 72). Nevertheless, as

discussed at length above, Rivera has failed to establish that he

suffered    any   adverse    employment      actions.     Although   temporal

proximity is not the only relevant factor, many of the instances

Plaintiff raised, including that of the special shift assignment

(Fact ¶ 114), lack even an estimated date. This makes it impossible

to know if they occurred in response of Rivera’s complaint. See

e.g. Garayalde-Rijos v. Municipality of Carolina, 747 F.3d 15, 25

(1st Cir. 2014) (explaining that “‘temporal proximity’ is merely



4 The Court notes that Defendants did not directly address this claim in their
Motion for Summary Judgment. (Docket No. 75). They did, however, discuss
retaliation within the context of Law 115. Plaintiffs on their part, reaffirmed
that the elements of a First Amendment retaliation claim were present.
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 45 of 49
Civil No. 16-2732 (RAM)                                                   45


one factor relevant to causation and usually only later in the

proceedings, for example at summary judgment.”). Furthermore, the

incident involving the Autoexpresso fine certainly happened prior

to Rivera’s complaint against Ramos. (Fact ¶ 59). Moreover, not

being able to always drive one of the few new cars does not amount

to harassment nor the removal of privileges. Nor does it amount to

an adverse employment action. Lastly, Rivera did not show that his

duties as an MPO were altered nor that he was unduly requested to

perform dangerous tasks. Once again, the Court notes that the

Municipality did not tolerate MPO Redding’s aggression towards

Plaintiff and did not allow there to be a campaign of harassment

towards Rivera. (Facts ¶¶ 102-111).

     Rivera was equally unable to show that his complaint against

Ramos was a substantial or motivating factor in his transfer to

the Municipality of San Juan not being approved. Rivera did not

provide insight as to the process that the Municipality of San

Juan uses to approve transfers. Moreover, there is no evidence on

the record that the Municipality of San Juan requested Rivera’s

transfer and that the same was not approved out of retaliation.

     In   his    deposition,   Rivera   did   testify   that   Commissioner

Fuentes told him that there would be consequences if he did not

remove his complaint. (Fact ¶ 83). However, Plaintiff has not shown

that these consequences materialized. Even in § 1983 claims,

“[t]hreats      of   retaliation   standing   alone     do   not   generally
   Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 46 of 49
Civil No. 16-2732 (RAM)                                                   46


constitute adverse employment actions.” Rivers v. New York City

Hous. Auth., 176 F. Supp. 3d 229, 251 (E.D.N.Y. 2016), aff'd sub

nom. Crenshaw v. New York City Hous. Auth., 697 F. App'x 726 (2d

Cir. 2017) (emphasis added); see also Sensabaugh v. Halliburton,

937 F.3d 621, 629 n. 2 (6th Cir. 2019), cert. denied, 140 S. Ct.

1116, 206 L. Ed. 2d 184 (2020) (“threats alone are generally not

adverse actions for retaliation purposes”); Bollinger v. Thawley,

304 F. App'x 612, 614 (9th Cir. 2008) (quoting Nunez v. City of

Los Angeles, 147 F.3d 867, 875 (9th Cir. 1998)) (“Mere harsh words

or threats are insufficient to constitute an actionable adverse

employment action.”); Akins v. Fulton Cty., Ga., 420 F.3d 1293,

1301 (11th Cir. 2005) (concluding that Plaintiffs did not establish

that they suffered an adverse employment action because they did

not allege “that the reprimands or the threats of suspension and

job loss affected the terms and conditions of their employment or

their status as employees.”); Kubala v. Smith, No. 20-3085, 2021

WL 56149 (6th Cir. Jan. 7, 2021) (finding that while direct,

repeated threats can constitute an adverse employment action, a

singular, ambiguous threat, via a proxy, cannot).

     In light of the above, Rivera has not met his burden of

showing   that   he   suffered   a   retaliatory   decision   or   adverse
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 47 of 49
Civil No. 16-2732 (RAM)                                                     47


employment action that would have led to a chilling effect of his

First Amendment Rights.5

2. Supplemental Jurisdiction over Puerto Rico Law Claims

        In accordance with the above, all       federal    law   claims   have

been dismissed. However, dismissal of the federal retaliation

claim does not dispose of this matter because the plain text of

Law 115, also known as Puerto Rico’s Whistleblower Act, provides

that:

            No employer may discharge, threaten, or
            discriminate against an employee regarding the
            terms, conditions, compensation, location,
            benefits or privileges of the employment
            should the employee offer or attempt to offer,
            verbally or in writing, any testimony,
            expression    or    information    before    a
            legislative, administrative or judicial forum
            in Puerto Rico, when such expressions are not
            of a defamatory character nor constitute
            disclosure    of     privileged    information
            established by law.

P.R. Laws Ann. tit. 29 § 194a(a) (emphasis added). Law 115 also

creates a cause of action for employees affected by a violation of

the cited provision. Id. § 194a(b). Moreover, the Whistleblower



5 At Docket No. 78, co-defendants Orlando Ortiz-Chevres, Eddie Cruz-Marcano,
Solimar Hernández-Morales and Pedro Fuentes-Morales, in their official
capacities, raised an argument regarding the qualified immunity doctrine. “The
doctrine of qualified immunity protects a state official from liability for
damages under § 1983 where [their] conduct did ‘not violate clearly established
statutory or constitutional rights of which a reasonable person would have
known.’” Rocket Learning, Inc. v. Rivera-Sanchez, 715 F.3d 1, 9 (1st Cir. 2013)
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Because Rivera has
failed to establish a genuine issue of material fact as to whether said co-
defendants violated any of his constitutional rights under § 1983, the Court
“need not reach the issue of qualified immunity.”      Gonzalez-De-Blasini, 377
F.3d at 88 n. 4.
    Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 48 of 49
Civil No. 16-2732 (RAM)                                                    48


Act provides that an employee can “establish a prima facie case of

violation of the act by proving that he/she participated in an

activity protected by §§ 194 et seq. of this title and that he/she

was subsequently discharged, threatened or discriminated against

regarding his/her employment.” Id. § 194a(c) (emphasis added).6

      The First Circuit has held that “when all federal claims have

been dismissed, it is an abuse of discretion for a district court

to retain jurisdiction over the remaining pendent state law claims

unless doing so would serve the interests of fairness, judicial

economy, convenience, and comity.” Zell v. Ricci, 957 F.3d 1, 15

(1st Cir. 2020) (quoting Wilber v. Curtis, 872 F.3d 15, 23 (1st

Cir. 2017)) (internal quotations omitted).           However, in the case

at bar, there may be factors in favor of retaining jurisdiction.

Thus, Plaintiffs are ORDERED to show cause why the Court should

not decline to exercise supplemental jurisdiction and dismiss the

Puerto Rico law claims without prejudice.

                                 V. CONCLUSION

      For reasons set forth above, the Court GRANTS in part and

DENIES in part Defendants’ Motion for Summary Judgment, as joined

by all named co-defendants. (Docket Nos. 75, 77, 78, 82). The Court

hereby dismisses with prejudice all of Plaintiff Carlos Rivera-

Cuevas First Amendment claims under § 1983. Within the next THIRTY


6 Similarly, Sullynett Ocaña-Morales’ derivative Article 1802 cause of action
for damages caused by the alleged Law 115 violation cannot be dismissed at
this juncture.
  Case 3:16-cv-02732-RAM-MEL Document 110 Filed 02/02/21 Page 49 of 49
Civil No. 16-2732 (RAM)                                                  49


(30) DAYS, Plaintiffs SHALL show cause why the Court should not

decline to exercise supplemental jurisdiction and dismiss the

Puerto Rico law claims without prejudice.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 2nd day of February 2021.

                                 S/ RAÚL M. ARIAS-MARXUACH_____
                                 United States District Judge
